Citation Nr: 1202596	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  99-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for acute myelocytic leukemia (AML), claimed as a result of undiagnosed illness.  

2. Entitlement to service connection for granulocytic sarcoma, claimed as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.  He also served in the Southwest Asia theater of operations from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board in January 2001, March 2004, June 2005, and September 2009 when it was remanded for further development.  Thereafter, in August 2011 the Board sought a medical opinion from the Veterans Health Administration (VHA), which was obtained in September 2011.  

In November 2011, the Veteran submitted additional argument and evidence in opposition to the VHA medical opinion.  He specifically declined to waive initial RO consideration of this new evidence.  As this evidence has not been reviewed by the Agency of Original Jurisdiction, it must be remanded for consideration and adjudication by the RO/AMC in the first instance, as outlined below.  See 38 C.F.R. § 20.1304(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

As noted in the Introduction, in September 2011, when the Veteran's appeal was before the Board earlier this year, it received a VHA medical opinion it had requested from a VA oncologist concerning the Veteran's claims.  In November 2011, the Board received additional argument and evidence from the Veteran in opposition to the VHA medical opinion.  He has declined to waive initial RO consideration of this newly obtained evidence.  See 38 C.F.R. § 20.1304(c) (2011).  

The Board also notes that in August 2009, while his claims file was located at the Board, the Veteran submitted to the RO a favorable private medical opinion from his private physician, Dr. J.A.D., dated in August 2009, along with several attachments.  These materials were never considered by the RO in any Supplemental Statement of the Case and were not associated with the claims file held at the Board until after the VHA medical opinion had been submitted.  

While the written brief presentation of the Veteran's representative dated November 28, 2011 stated that initial RO review of any evidence submitted after the August 2010 Supplemental Statement of the Case was waived, the Board received its latest evidence and argument from the Veteran on that very same day.  The service representative's brief made no reference to this packet of evidence.  Further, the Veteran specifically stated that he did not waive initial RO consideration and requested that his case be remanded to the RO for consideration of his new evidence.  Therefore, the Board will afford the Veteran a remand so that the Agency of Original Jurisdiction may initially consider his newly submitted evidence.  

On remand, the RO/AMC shall further develop the Veteran's case, as it deems necessary, in view of this new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the Veteran's claims file and undertake any additional development deemed necessary as a result of the Veteran's new evidence submitted to the Board in 2011accompanied by a specific request for initial RO consideration.

2.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


